Exhibit 10.2

PENN VIRGINIA CORPORATION

2017 SPECIAL SEVERANCE PLAN

Amended and Restated Effective August 17, 2020



--------------------------------------------------------------------------------

PENN VIRGINIA CORPORATION

2017 SPECIAL SEVERANCE PLAN

Amended and Restated Effective August 17, 2020

Section 1. Effective Date.

Effective as of August 17, 2020, the Company, as defined below, has amended and
restated the Plan, as described herein. The Plan is established by the Company
for the benefit of Participants. Any payments to be made under the Plan shall be
subject to, and contingent upon the occurrence of, in all respects, the Closing.

Section 2. Term.

Subject to Section 1 hereof, the Plan shall remain in effect until modified or
terminated pursuant to Section 10 hereof.

Section 3. Definitions.

(a) “Base Pay” means the base salary or base wages that a Participant earns
during a week (assuming in the case of hourly employees, a 40-hour work week),
based upon rate of pay in effect for the Participant immediately before the
Participant’s termination of employment (without regard to any reduction that
constitutes Good Reason), excluding overtime, bonuses, incentive compensation or
any other special payments; and is used to compute the amount of the Severance
Benefit.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” has the meaning ascribed to such term in any employment agreement
between the Participant and the Company or, if none, means a Participant’s:
(i) willful and continued failure to substantially perform the Participant’s
duties with the Company or any affiliate (other than any such failure resulting
from the Participant’s Disability), (ii) conviction of a felony, (iii) willful
engagement in gross misconduct materially and demonstrably injurious to the
Company or any affiliate or (iv) commission of one or more significant acts of
dishonesty as regards the Company or any affiliate.

(d) “Closing” means the date on which a Qualified Liquidity Event is
consummated.

(e) “Code” means the Internal Revenue Code of 1986, as amended, and any guidance
and/or regulations promulgated thereunder.

(f) “Committee” means the Compensation & Benefits Committee of the Board or
another duly constituted committee of members of the Board.

(g) “Company” means Penn Virginia Corporation and its affiliated companies and
subsidiaries, and following the Closing, shall include any successor.

(h) “Disability” means a Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.



--------------------------------------------------------------------------------

(i) “Employee” means an individual who is an employee on the payroll of the
Company and is normally scheduled to work 30 or more hours per week for the
Company. The term “Employee” shall not include any person providing services to
the Company through a temporary service or on a leased basis or who is hired by
the Company as an independent contractor, consultant, or otherwise as a person
who is not an employee for purposes of withholding United States federal income
or employment taxes, as evidenced by payroll records or a written agreement with
the individual, regardless of any contrary governmental agency determination or
judicial holding relating to such status or tax withholding.

(j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(k) “Good Reason” has the meaning ascribed to such term in any employment
agreement between the Participant and the Company or, if none, means the
occurrence of any of the following events or conditions: (i) a material
reduction in the Participant’s base salary or annual cash incentive compensation
opportunity from that in effect immediately prior to the Closing; (ii) the
relocation of the Participant to a location more than fifty (50) miles from the
location at which the Participant is based immediately prior to the Closing or
(iii) a material diminution in the Participant’s title, authority, duties or
responsibilities from those in effect as of immediately prior to the Closing.

(l) “Participant” means an Employee who participates in the Plan pursuant to
Section 4 of the Plan.

(m) “Person” means an individual, partnership, corporation, unincorporated
organization, joint stock company, limited liability company, trust, joint
venture or other legal entity, or a governmental agency or political subdivision
thereof.

(n) “Plan” means this Penn Virginia Corporation 2017 Special Severance Plan,
Amended and Restated Effective August 17, 2020, and as further amended from time
to time.

(o) “Protection Period” means the period commencing on the Closing and ending on
the date that is (i) 24 months following the Closing for any Tier 1 or Tier 2
Participant as set forth on Exhibit A; (ii) 18 months following the Closing for
any Tier 3 Participant as set forth on Exhibit A; (ii) 12 months following the
Closing for any Tier 4 Participant as set forth on Exhibit A, and (iii) six
months following the Closing for all other Participants.

(p) “Qualified Liquidity Event” means the consummation of a transaction or
series of related transactions in which either:

(1) one Person (or more than one Person acting as a group) acquires beneficial
ownership of stock of the Company (for the avoidance of doubt, including via a
merger, consolidation, stock purchase or similar transaction) that, together
with the stock held by such Person or group, constitutes more than 40% of the
total fair market value or total voting power of the stock of the Company;



--------------------------------------------------------------------------------

(2) a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

(3) one Person (or more than one Person acting as a group), acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) assets from the Company that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the Company immediately before such acquisition(s).

(q) “Severance Benefit” means the payments set forth in Exhibit A (for the
Company’s officers who participate in the Plan in accordance with Section 4) or
Exhibit B (for all other Participants), as applicable, to this Plan. In
addition, the “Severance Benefit” for all Participants shall include (i) an
additional amount (payable in a lump sum) equal to the annual bonus, if any,
earned by the Participant for the year preceding the year of termination (based
on the actual level of performance, with any subjective or discretionary
components of such annual bonus deemed achieved at the target level)) to the
extent unpaid as of the Participant’s last day of employment, (ii) if the
Participant elects such continuation coverage, Company-paid COBRA continuation
coverage (at the same contribution rate paid by the Company for active
employees) for the Participant and his or her covered dependents following the
Participant’s date of termination for the number of weeks with respect to which
the lump sum cash Severance Benefit is calculated (not to exceed 18 months or
such shorter period during which COBRA coverage is provided to the Participant)
and (iii) with respect to Participants who are officers of the Company,
reimbursement for documented costs for outplacement services through an agency
selected by the Participant, provided that the cost of such reimbursement shall
not exceed $10,000.

Section 4. Eligibility. All Employees below the level of an officer of the
Company shall be automatically eligible to participate in the Plan. Officers of
the Company shall be eligible to participate in the Plan upon execution of a
Participation Agreement with the Company in the form attached hereto as Exhibit
D (a “Participation Agreement”).

Section 5. Severance Benefit.

(a) Termination of Employment without Cause or Resignation for Good Reason. In
the event that a Participant’s employment is terminated by the Company without
Cause or a Participant resigns with Good Reason during the Protection Period,
then subject to the terms and conditions of the Plan, including, without
limitation, Section 5(c) below, such Participant will receive the Severance
Benefit.

(b) Termination of Employment for any Other Reason. In the event that a
Participant’s employment is terminated by the Company during the Protection
Period for any other reason, including, without limitation, (A) Participant’s
resignation without Good Reason or (B) a termination of Participant’s employment
by the Company for Cause or due to Participant’s Disability or death, then such
Participant shall not be entitled to receive any payments under this Plan.



--------------------------------------------------------------------------------

(c) Release of Claims; Payment of Benefits. Payment of the Severance Benefit
(other than outplacement services reimbursement) shall be made on the date that
is sixty (60) days following the Participant’s last day of employment (or such
earlier date as the Company may determine, provided that such earlier date does
not violate Code Section 409A to the extent applicable) and reimbursement for
any officer outplacement services shall be made promptly following the
Participant’s submission of substantiation for the same, and in all events by no
later than the last day of the taxable year following the taxable year in which
the expense was incurred, in each case subject to (i) the Participant’s
execution (and non-revocation) of a general release of claims in favor of the
Company and its parent, subsidiaries and affiliates and each of their respective
affiliates, agents, employees, directors, equity holders, representatives and
such other parties as the Company reasonably determines, which release shall be
in substantially the form attached hereto as Exhibit C, and will be delivered by
the Company to the Participant within five (5) days following the Participant’s
last day of employment, and must be executed by the Participant and returned to
the Company within forty-five (45) days following Participant’s receipt, and
(ii) for the officers of the Company, the Participant’s execution of a
separation agreement, in a form provided by the Company, that includes
post-employment customary confidentiality, non-disparagement, non-solicitation,
non-competition and other customary covenants in favor of the Company, which
covenants shall be perpetual with respect to confidentiality and
non-disparagement, and shall otherwise run for up to (at the Company’s option)
the same period used to determine the amount of the Severance Benefit for the
Participant.

Section 6. Administration.

(a) In the event of any conflict or inconsistency between another document and
the terms of the Plan, the terms and conditions of the Plan shall govern and
control.

(b) The Plan shall be administered by the Committee in its sole and absolute
discretion, and all determinations by the Committee shall be final, binding and
conclusive on all parties and be given the maximum possible deference allowed by
law. The Committee is the “named fiduciary” of the Plan for purposes of ERISA
and will be subject to the fiduciary standards of ERISA when acting in such
capacity.

(c) The Committee shall have the authority, consistent with the terms of the
Plan, to (i) designate Participants, (ii) determine the terms and conditions
relating to the Severance Benefit, if any, (iii) interpret, administer,
reconcile any inconsistency, correct any defect and/or supply any omission in
the Plan, (iv) establish, amend, suspend or waive any rules and procedures with
respect to the Plan, and (v) make any other determination and take any other
action that the Committee deems necessary or desirable for administration of the
Plan, including, without limitation, the timing and amount of payments. The
Committee may delegate to one or more of the officers of the Company the
authority to act on behalf of the Committee.

Section 7. Funding.

The obligations of the Company under the Plan are not funded through
contributions to a trust or otherwise, and all benefits shall be payable from
the general assets of the Company. Nothing contained in the Plan shall give a
Participant any right, title or interest in any property of the Company.
Participants shall be mere unsecured creditors of the Company.



--------------------------------------------------------------------------------

Section 8. ERISA.

The Plan is not intended to provide retirement income or to defer the receipt of
payments hereunder to the termination of a Participant’s employment or beyond.
The Plan is not a pension that is subject to ERISA. This Plan is an “employee
welfare benefit plan,” as defined in Section 3(1) of ERISA. This document
constitutes both the written instrument under which the Plan is maintained and
the required summary plan description for the Plan.

Section 9. Code Section 409A.

(a) Compliance. Notwithstanding anything herein to the contrary, this Plan is
intended to be interpreted and applied so that the payments and benefits set
forth herein either shall be exempt from the requirements of Code Section 409A,
or shall comply with the requirements of Code Section 409A, and, accordingly, to
the maximum extent permitted, this Plan shall be interpreted to be exempt from
or in compliance with Code Section 409A. To the extent that the Company
determines that any provision of this Plan would cause a Participant to incur
any additional tax or interest under Code Section 409A, the Company shall be
entitled to reform such provision to attempt to comply with or be exempt from
Code Section 409A through good faith modifications. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Participants and the Company without violating the provisions of Code
Section 409A. Notwithstanding any of the foregoing to the contrary, none of the
Company or its subsidiaries or affiliates or any of their officers, directors,
members, employees, agents, advisors, predecessors, successors, or equity
holders shall have any liability for the failure of this Plan to be exempt from,
or to comply with, the requirements of Section 409A of the Code. Each payment
and/or benefit provided hereunder shall be a payment in a series of separate
payments for purposes of Code Section 409A.

(b) Separation from Service. Notwithstanding anything in this Plan to the
contrary, a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Plan unless such termination is also a
“separation from service” within the meaning of Code Section 409A.

(c) Specified Employee. Notwithstanding anything in this Plan to the contrary,
if a Participant is deemed to be a “specified employee” within the meaning of
Code Section 409A, any payments or benefits due upon a termination of
Participant’s employment under any arrangement that constitutes a “deferral of
compensation” within the meaning of Code Section 409A (whether under this Plan
or any other plan, program or payroll practice) and which do not otherwise
qualify under the exemptions under Treasury Regulations Section 1.409A- 1
(including without limitation, the short-term deferral exemption and the
permitted payments under Treasury Regulations Section 1.409A- 1 (b)(9)(iii)(A)),
shall be delayed and paid or provided to Participant in a lump sum on the
earlier of (i) the date which is six (6) months and one (1) day after
Participant’s “separation from service” (as such term is defined in Code
Section 409A) for any reason other than death, and (ii) the date of
Participant’s death.



--------------------------------------------------------------------------------

(d) Reimbursements. To the extent that any right to reimbursement of expenses or
payment of any benefit in-kind under this Plan constitutes nonqualified deferred
compensation (within the meaning of Code Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of the
taxable year following the taxable year in which such expense was incurred by
Participant, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period in which the arrangement is in
effect.

Section 10. Amendment or Termination.

Prior to the Closing, the Committee may amend or terminate the Plan at any time,
without notice, and for any or no reason, except as prohibited by law; provided,
however, that any amendment or termination that is materially adverse to a
Participant who has executed a Participation Agreement shall not be effective as
to such Participant in the event that a Closing occurs within twelve months
thereafter, unless such action is approved in writing by such Participant. Any
action of the Company in amending or terminating the Plan will be taken in a
non-fiduciary capacity. Upon or after the Closing, the Company and the Committee
may not, without a Participant’s written consent, amend or terminate the Plan in
any way, nor take any other action, that (i) prevents that Participant from
becoming eligible for the Severance Benefits under the Plan, or (ii) reduces or
alters to the detriment of the Participant the Severance Benefits payable, or
potentially payable, to a Participant under the Plan (including, without
limitation, imposing additional conditions). The Plan shall automatically
terminate upon the later of the (i) payment of all applicable benefits under the
Plan or (ii) 90 days following the end of the Protection Period.

Section 11. Employment at Will.

Nothing in this Plan or any other act of the Company shall be considered
effective to change a Participant’s status as an at-will employee or guarantee
any duration of employment. Either the Company or a Participant may terminate
the employment relationship at any time, for any reason or no reason, and with
or without advance notice.

Section 12. Transfer and Assignment.

In no event may any Participant sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors nor liable to attachment,
execution or other legal process.

Section 13. Severability.

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.



--------------------------------------------------------------------------------

Section 14. Successors.

Any successor to the Company of all or substantially all of the Company’s
business and/or assets (whether direct or indirect and whether by purchase,
merger, consolidation, liquidation or other transaction) will assume the
obligations under the Plan and agree expressly to perform the obligations under
the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.

Section 15. Withholding; Taxes.

The Company shall withhold from any Severance Benefit all federal, state and
local income or other taxes required to be withheld therefrom and any other
required payroll deductions.

Section 16. Compensation.

Benefits payable hereunder shall not constitute compensation under any other
plan or arrangement, except as expressly provided in such plan or arrangement.

Section 17. Gender; Number; Headings.

Except when otherwise indicated by the context, any masculine terminology shall
also include the feminine, and the definition of any term in the singular shall
also include the plural. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.

Section 18. Entire Agreement.

This Plan represents the entire agreement of the Company and the Participants
with respect to the subject matter hereof and supersedes all prior
understandings, whether written or oral.

Section 19. Governing Law.

The provisions of the Plan will be construed, administered and enforced in
accordance with ERISA and, to the extent applicable, the laws of the State of
Texas without regard to its choice of law provisions.

Section 20. Claims and Appeals.

(a) Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Committee within 90 days of the earlier of (i) the date the claimant learned the
amount of his or her benefits under the Plan or (ii) the date the claimant
learned that he or she will not be entitled to any benefits under the Plan. If
the claim is denied (in full or in part), the claimant will be provided a
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice also will
describe any additional information needed to support the claim and the Plan’s
procedures for appealing the denial. The denial notice will be provided within
90 days after the claim is received. If special circumstances require an
extension of time (up to 90 days), written notice of the extension will be given
within the initial 90 day period. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Committee expects to render its decision on the claim.



--------------------------------------------------------------------------------

(b) Appeal Procedure. If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Committee for a
review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Committee will provide written
notice of its decision on review within 60 days after it receives a review
request. If additional time (up to 60 days) is needed to review the request, the
claimant (or representative) will be given written notice of the reason for the
delay. This notice of extension will indicate the special circumstances
requiring the extension of time and the date by which the Committee expects to
render its decision. If the claim is denied (in full or in part), the claimant
will be provided a written notice explaining the specific reasons for the denial
and referring to the provisions of the Plan on which the denial is based. The
notice also will include a statement that the claimant will be provided, upon
request and free of charge, reasonable access to, and copies of, all documents
and other information relevant to the claim and a statement regarding the
claimant’s right to bring an action under Section 502(a) of ERISA.

Section 21. Certain Excise Taxes.

Notwithstanding anything to the contrary in this Plan, if a Participant is a
“disqualified individual” (as defined in Section 280G(c) of the Code), and the
Severance Benefit provided for under this Plan, together with any other payments
and benefits which the Participant has the right to receive from the Company,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the Severance Benefit provided for under this Plan shall be either
(a) reduced (but not below zero) so that the present value of such total amounts
and benefits received by the Participant from the Company will be one dollar
($1.00) less than three times the Participant’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by the Participant shall be subject to the excise tax imposed
by Section 4999 of the Code, or (b) paid in full, whichever produces the better
net after-tax position to the Participant (taking into account any applicable
excise tax under Section 4999 of the Code and any other applicable taxes). The
determination as to whether any such reduction in the amount of the payments
provided hereunder is necessary shall be made by the Company in good faith. If a
reduced payment is made or provided and through error or otherwise that payment,
when aggregated with other payments and benefits from the Company used in
determining if a parachute payment exists, exceeds one dollar ($1.00) less than
three times the Participant’s base amount, then the Participant shall
immediately repay such excess to the Company upon notification that an
overpayment has been made. Nothing in this Plan shall require the Company to be
responsible for, or have any liability or obligation with respect to, the
Participant’s excise tax liabilities under Section 4999 of the Code.

Section 22. Additional Information.

 

Plan Name:

   Penn Virginia Corporation 2017 Special Severance Plan

Plan Sponsor:

   Penn Virginia Corporation    16285 Park Ten Place    Suite 500    Houston, TX
77084



--------------------------------------------------------------------------------

Identification Numbers:

   EIN: 23-1184320    PLAN: 001

Plan Year:

   January 1 through December 31

Plan Administrator:

   Penn Virginia Corporation    Attn: Compensation & Benefits Committee    of
the Board of Directors    16285 Park Ten Place, Suite 500    Houston, TX 77084
   (713) 722-6500

Agent for Service

   Penn Virginia Corporation

of Legal Process:

   Attn: General Counsel    16285 Park Ten Place, Suite 500    Houston, TX 77084
   Service of process also may be made upon the Administrator.

Type of Plan:

   Severance Plan/Employee Welfare Benefit Plan

Plan Costs:

   The cost of the Plan is paid by the Company.

Section 23. Statement of ERISA Rights.

As a Participant under the Plan, you have certain rights and protections under
ERISA:

You may examine (without charge) all Plan documents, including any amendments
and copies of all documents filed with the U.S. Department of Labor. These
documents are available for your review in the Company’s Human Resources
Department.

You may obtain copies of all Plan documents and other Plan information upon
written request to the Administrator. A reasonable charge may be made for such
copies.

In addition to creating rights for Participants, ERISA imposes duties upon the
people who are responsible for the operation of the Plan. The people who operate
the Plan (called “fiduciaries”) have a duty to do so prudently and in the
interests of you and the other Participants. No one, including the Company or
any other person, may fire you or otherwise discriminate against you in any way
to prevent you from obtaining a benefit under the Plan or exercising your rights
under ERISA. If your claim for payments or benefits under the Plan is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Section 20 above.)



--------------------------------------------------------------------------------

Under ERISA, there are steps you can take to enforce the above rights. For
example, if you request materials and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the
Administrator to provide the materials and to pay you up to $110 a day until you
receive the materials, unless the materials were not sent due to reasons beyond
the control of the Administrator. If you have a claim which is denied or
ignored, in whole or in part, you may file suit in a federal court. If it should
happen that you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court.

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

If you have any questions regarding the Plan, please contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
you may contact the nearest area office of the Employee Benefits Security
Administration (formerly the Pension and Welfare Benefits Administration), U.S.
Department of Labor, listed in your telephone directory, or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210.
You also may obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

EXHIBIT A

The “Severance Benefit” for a Participant who is an officer of the Company will
include a lump sum cash payment in an amount equal to (x) the sum of (i) the
Participant’s annualized Base Pay and (ii) the Participant’s target annual bonus
for the year of termination; multiplied by (y) the multiplier set forth below
for the Tier applicable to such Participant as set forth in his or her
Participation Agreement:

 

Tier

   Multiplier  

Tier 1

     2.5  

Tier 2

     2.0  

Tier 3

     1.5  

Tier 4

     1.0  



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF RELEASE AGREEMENT

This Release (the “Release”) is dated as of this             day of , 20___, by
and between _____________________ (hereinafter collectively referred to as the
“Company”) and_____________________ (the “Employee”, together with the Company,
the “Parties”).

Section 1. Termination of Employment. The Employee acknowledges that his last
day of employment with the Company is          .

Section 2. Release. In exchange for the Severance Benefit (as defined in the
Plan) and other valuable consideration (which is hereby acknowledged) provided
to the Employee under the Penn Virginia Corporation 2017 Severance Plan, Amended
and Restated Effective [_____], 2020 (as further amended from time to time, the
“Plan”), the Employee, for himself, his heirs, executors, administrators,
successors and assigns (hereinafter collectively referred to as the
“Releasors”), hereby irrevocably, unconditionally and fully releases, acquits,
and discharges the Company, their parents, subsidiaries, affiliates, insurers,
predecessors, successors, and assigns, and their respective predecessors,
parents, affiliates, subsidiaries, divisions, equityholders, members, managers,
partners, officers, directors, officers, employees, legal advisors,
representatives, trustees, benefits plans, lenders, investors and agents (all
such persons, firms, corporations and entities being deemed beneficiaries hereof
and are referred to herein as the “Company Entities”) from any and all actions,
causes of action, suits, debts, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, bonuses, controversies,
agreements, liabilities, promises, claims, obligations, costs, losses, damages
and demands of whatsoever character, in law or in equity, whether or not known,
suspected or claimed, which the Releasors ever had, have, or may have from the
beginning of time through the date of this Release against the Company Entities
arising out of or in any way related to the Employee’s employment or termination
of his employment; including, but not limited to, claims arising under the Plan,
as well as claims arising under the Americans With Disabilities Act, the Age
Discrimination in Employment Act (as amended by the Older Workers Benefit
Protection Act), the National Labor Relations Act, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, the Equal Pay Act, the Fair
Credit Reporting Act, the Genetic Information and Discrimination Act, Title VII
of the Civil Rights Act of 1964, as amended, the Civil Rights Acts of 1866, 1871
and 1991, including Section 1981-1988 of the Civil Rights Act, the Labor
Management Relations Act, the Vietnam Era Veterans Readjustment Act of 1974, the
Rehabilitation Act of 1973, the Worker Adjustment and Retraining Notification
Act, Section 806 of the Corporate and Criminal Fraud Accountability Act of 2002,
the Immigration Reform Control Act, the Occupational Safety and Health Act, the
Family and Medical Leave Act, each as may be amended, and/or any other federal,
state or local human rights, civil rights, wage-hour, pension or labor law,
rule, statute, regulation, constitution or ordinance and/or public policy,
contract or tort law, or any claim of retaliation under such laws, or any claim
of breach of any contract (whether express, oral, written or implied from any
source), or any claim of intentional or negligent infliction of emotional
distress, tortious interference with contractual



--------------------------------------------------------------------------------

relations, wrongful or abusive discharge, defamation, prima facie tort, fraud,
negligence, loss of consortium, or any action similar thereto against the
Company Entities, including any claim for attorneys’ fees; provided, however,
that the Releasors do not waive any rights or release the Company Entities from
any Severance Benefit under the Plan, indemnification and/or contribution or
directors’ and officers’ insurance rights he may have in respect of his
employment with the Company, and benefits and/or monies earned, accrued, vested
or otherwise owing, if any, to the Employee under the terms any employee benefit
plan, or any claims that cannot be waived by law. In addition, nothing contained
in this Release limits the Employee’s ability to file a charge or complaint with
any federal, state or local governmental agency or commission (collectively
“Government Agencies”) or limits the Employee’s ability to provide information
to or communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency in
connection with any charge or complaint, whether filed by the Employee, on his
behalf, or by any other individual. However, to the maximum extent permitted by
law, the Employee agrees that if such a charge or complaint is made, the
Employee shall not be entitled to recover any individual monetary relief or
other individual remedies. This Agreement does not limit or prohibit the
Employee’s right to receive an award for information provided to any Government
Agency to the extent that such limitation or prohibition is a violation of law.
Furthermore, if the Employee makes a confidential disclosure of any trade secret
or confidential information of the Company to a government official or an
attorney for the sole purpose of reporting or investigating a suspected
violation of law, or in a court filing under seal, the Employee will not be held
liable under this Release or under any federal or state trade secret law for
such a disclosure.

By executing this Release, the Employee acknowledges that:

(a) This Release does not include claims arising after the date first set forth
above and shall be effective as of the date first set forth above;

(b) The Employee acknowledges that he has had [twenty-one (21)/forty-five (45)]
days to consider this Release’s terms (commencing from delivery of the Release).
The Employee may accept this Release by signing it and returning it to the
Company’s Chief Legal Officer at [INSERT ADDRESS].

(c) The Employee understands that on the eighth (8th) day after the date of
execution of this Release, this Release becomes effective and, as of that date,
the Employee may not change his decision or seek any other remuneration in any
form; provided, however, that he has a seven (7) day revocation period
(beginning on the date of execution) that expires at 5:00 pm on such seventh
(7th) day. If the Employee intends to revoke this Release he must advise the
Company’s Chief Legal Officer on or before the expiration of this seven (7) day
revocation period by delivering written notification of his intention to revoke
this Release, which written notification makes specific reference to this
Release.

(d) The Employee by signing this Release acknowledges that he has had a full and
fair opportunity to review, consider and negotiate the terms of this Release,
that he has been advised to seek the advice of an independent attorney of his
choosing in connection with his decision whether to accept the benefits that
have been offered to him under this Release, including, but not limited, to
those offered pursuant to the Plan, and has reviewed this Release with advisors
of his choice, that he has read and understands this Release, and that he has
signed this Release freely and voluntarily, without duress, coercion or undue
influence and with full and free understanding of its terms.

(e) The Release is not intended, and shall not be construed, as an admission
that any of the Parties has violated any federal, state or local law (statutory
or decisional), ordinance or regulation, breached any contract or committed any
wrong whatsoever. Should any provision of this Release require interpretation or
construction, it is agreed by the Parties that the entity interpreting or
construing this release shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.



--------------------------------------------------------------------------------

(f) For the purpose of implementing a full, knowing and complete release and
discharge of the Company Entities, the Employee expressly acknowledges that this
Release is intended to include in its effect, without limitation, all claims
which the Employee does not know or suspects to exist in his favor at the time
of execution hereof, and that this Release contemplates the extinguishment of
any such claim or claims.

(g) The Employee represents that neither he nor any person acting on his behalf
has filed or caused to be filed any lawsuit, complaint, or charge against any of
the Company Entities in any court, any municipal, state or federal agency, or
any other tribunal. The Employee agrees that he will not, to the fullest extent
permitted by law, sue or file a charge, complaint, grievance or demand for
arbitration in any forum pursuing any claim released under this Release.

(h) The Employee represents and warrants that he has not assigned or conveyed to
any other person or entity any part of or interest in any of the claims released
in this Release.

(i) The Employee acknowledges and agrees that none of the Company Entities owes
him any wages, bonuses, equity compensation, sick pay, personal leave pay,
severance pay, vacation pay, or other compensation or payments, or continued
coverage under any medical or other benefit policy or plan, qualified or
non-qualified retirement benefits or forms of remuneration of any kind or
nature, other than as specifically provided in this Release.

(j) The Employee affirms that he has not suffered any known workplace injuries
or occupational diseases and that he has not been retaliated against for
reporting any allegations of wrongdoing by the Company or its affiliates, or
their respective officers or board members, including any allegations of
corporate fraud.

Section 3. Miscellaneous.

(a) This Release shall be governed in all respects by the laws of the State of
Texas without regard to the principles of conflict of law.

(b) In the event that any one or more of the provisions of this Release is held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby. Moreover, if any one or more of the provisions contained in
this Release is held to be excessively broad as to duration, scope, activity or
subject, such provisions will be construed by limiting and reducing them so as
to be enforceable to the maximum extent compatible with applicable law.

(c) This Release may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(d) The headings used in this Release are included solely for convenience and
shall not affect or be used in connection with the interpretation of this
Release. Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.



--------------------------------------------------------------------------------

(e) This Release and the Plan represent the entire agreement between the Parties
with respect to the subject matter hereof and may not be amended except in a
writing signed by the Company and the Employee. If any dispute should arise
under this Release, it shall be settled in accordance with the terms of the
Plan.

(f) This Release shall be binding on the executors, heirs, administrators,
successors and assigns of the Employee and the successors and assigns of Company
and shall inure to the benefit of the respective executors, heirs,
administrators, successors and assigns of the Company Entities and the
Releasors.

BY SIGNING BELOW, THE EMPLOYEE REPRESENTS AND WARRANTS THAT HE HAS CAREFULLY
READ AND FULLY UNDERSTAND THE PROVISIONS OF THIS RELEASE AND HE HAS HAD AN
OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. HE SIGNS HIS NAME VOLUNTARILY AND
WITH A FULL UNDERSTANDING OF ITS LEGAL CONSEQUENCES. THE EMPLOYEE HEREBY ACCEPTS
AND AGREES TO ALL OF THE TERMS OF THIS RELEASE KNOWINGLY AND VOLUNTARILY.

IN WITNESS WHEREOF, the Parties hereto have executed this Release as of the date
first set forth above.

 

COMPANY By:  

 

  Name:   Title:

EMPLOYEE

 

                                                                    
                                         
                                        

[INSERT NAME]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PARTICIPATION AGREEMENT

This Participation Agreement (this “Agreement”) is made and entered into by and
between _______________ (the “Executive”) and Penn Virginia Corporation (the
“Company”), effective as of _____________ .

 

1.

The Company maintains the Penn Virginia Corporation 2017 Special Severance Plan,
Amended and Restated Effective [______], 2020, and as further amended from time
to time. (the “Plan”). Capitalized terms used but not defined in this Agreement
have the meanings ascribed to them in the Plan. The Plan provides severance
payments and benefits in connection with a participant’s termination of
employment by the Company without Cause or a resignation by such participant
with Good Reason, in each case during a Protection Period following a Qualified
Liquidity Event.

 

2.

By signing this Agreement, the Executive acknowledges and agrees that he or she
has read and understands all of the terms of the Plan and this Agreement and
that the Executive agrees to participate in the Plan with a Tier [__] Severance
Benefit. Participant acknowledges and agrees that such participation is subject
to the terms and conditions of the Plan.

 

3.

Miscellaneous.

 

  (a)

This Agreement shall be governed in all respects by the laws of the State of
Texas without regard to the principles of conflict of law.

 

  (b)

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

  (c)

This Agreement and the Plan represent the entire agreement between the Parties
with respect to the subject matter hereof and may not be amended except in a
writing signed by the Company and the Executive. If any dispute should arise
under this Agreement, it shall be settled in accordance with the terms of the
Plan.

 

  (d)

This Agreement shall be binding on the executors, heirs, administrators,
successors and assigns of the Employee and the successors and assigns of Company
and shall inure to the benefit of the respective executors, heirs,
administrators, successors and assigns of the Company.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and the Company hereto have executed this
Agreement as of the date first set forth above.

COMPANY

 

By:  

 

  Name:   Title:

 

EXECUTIVE

 

[INSERT NAME]